DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Election/Restrictions
Claims 6-9 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/3/2020.

Claim Status
The amendment filed on 9/2/2021 has been entered. Claims 1 and 6 have been amended.  Claims 4, 10 and 12 have been cancelled. Claims 1-3, 5-9, 11 and 13 are pending with claims 6-9 and 13 withdrawn from consideration.  Claims 1-3, 5 and 11 are under examination in this office action.

Response to Arguments
The declaration under 37 CFR 1.132 filed 12/28/2021 is insufficient to overcome the rejection of claims 1-3, 5 and 11 based upon 35 USC § 103 as set forth in the last Office action because:
Applicant provided additional experimental data of heating sagging test.  This is intended to show that 50-3000 ppm nanofibers result in unexpectedly improved sagging.
According to MPEP 716.02(d), objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.  
Claim 1 recites a soldering flux.  This is open to virtually any flux composition.  However, the data only shows one flux composition. This is akin to a single data point in a virtually unlimited range.  
The claim is open to virtually any solvent.  The data set includes one example of a mixed solvent of 2-phenoxyethanol and water.  There is no data showing what results would be achieved for other solvents, which can vary significantly in terms of polarity, viscosity, etc.  Again, this is like a single data point within an unlimited claimed range.  
The claims are open to nanofibers containing cellulose, lignocellulose, alkyl cellulose, hydroxyalkyl cellulose, maleic acid modified cellulose, or any combination thereof.  The data set includes either cellulose or hydroxyethyl cellulose.  There is no data showing what results would be achieved with alkyl cellulose, lignocellulose, maleic acid modified cellulose, or combinations thereof, and the Applicant has not provided with any technical reasoning that would allow us to extend the results for this limited set of materials to the full scope of claimed nanofibers.  
The claim requires nanofibers having an aspect ratio >1 (length greater than width).  However, there is no information regarding the length, width, or aspect ratio of the nanofibers included in these examples.
Applicant has not presented with any additional data or technical reasoning that would allow one of ordinary skill to extrapolate the results associated with this narrow range of materials to the full scope of the claimed materials.
Based on the above, it is not possible to determine whether the examples fall within the scope of the claims.  The experimental data cannot be relied on to establish non-obviousness unless it’s clear that it falls within the scope of the claims.
In addition, The endpoints of 50 and 3000 ppm result in sagging values of 0.9 mm.  Amounts of 0, 25, 3500, 4000, and 4500 ppm result in values of 1.1 mm.  This represents a relatively minor improvement of 0.2 mm or ~22%.  Contrast that with the value of 0.4 mm observed at 500 ppm versus 0.9 mm at 50 or 3000 ppm – an improvement of 125%.  A similar improvement of 0.4 mm or 80% is observed when increasing from 50 to 100 ppm, and an improvement of 0.6 mm or 120% is observed when increasing from 25 ppm to 100 ppm. The improvement observed at the endpoints does not seem to be significant.
Therefore, the declaration is not sufficient to establish non-obviousness of the claimed invention.

Applicant's argument, beginning at page 2, filed on 12/28/2021, with respect to 103 rejection over Kazuo in view of Isogai and Endo has been fully considered but is not persuasive.
In response to applicant’s argument that Kazuo does not teach or suggest a thixotropic agent comprised of nanofibers, Kazuo’s cellulose materials are for the same function as thixotropic agent as in the current invention. Isogai teaches a cellulose nanofiber dispersion.  Isogai teaches that cellulose nanofibers have high level of thixotropy when in the form of a dispersion [0113].  Isogai and Kazuo are in the same field of endeavor because both are concerned with thixotropic property of cellulose.  Therefore, it would be obvious to modify Kazuo with Isogai by making the cellulose materials in nanofiber form for the purpose of high level of thixotropy.
In response to applicant's argument that Isogai does not teach or suggest the claimed range of nanofibers of "50 wt ppm or more and 3000 wt ppm or less, based on a total amount of the flux", Kazuo teaches this limitation as stated in the 103 rejection.
Applicant made argument that a skilled person would not have relied on Isogai to modify Kazuo. Isogai does not disclose thixotropy of non-nanofiber celluloses, and does not teach/suggest any problems when non-nanofiber celluloses are used as the thixotropic agent for flux, and thus Isogai does not envision the problems. In Kazuo, cellulose is considered equally with other compounds among the candidate compounds as the thixotropic agent, but the problems of using cellulose as the thixotropic agent are not envisioned. Therefore, in order to address the specific problems, there is no motivation to use the cellulose nanofibers disclosed in Isogai as the thixotropic agent for Kazuo instead of cellulose.
However, Kazuo does not limit its cellulose thixotropic agent to non-nanofibers.  Therefore, one of ordinary skill can select either a nanofiber or a non-nanofiber as long as it has thixotropic property, based on Kazuo.  Isogai teaches that cellulose nanofibers have high level of thixotropy when in the form of a dispersion [0113]. Isogai and Kazuo are in the same field of endeavor because both are concerned with thixotropic property of cellulose.   Therefore, it would be obvious to modify Kazuo with Isogai by making the cellulose materials in nanofiber form for the purpose of high level of thixotropy.
In response to applicant's argument that Endo does not teach the claimed range of nanofibers of "50 wt ppm or more and 3000 wt ppm or less", Kazuo teaches this limitation as stated in the 103 rejection.
Applicant’s argument based on the data presented in the table of the Declaration of Kazuya KITAZAWA Under 37 CFR § 1.132 is addressed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo et al (JP2011104638A), machine translation is referred here, in view of Isogai et al (US 20100233481 A1), and alternatively, in view of Edo et al (JP2014219522), machine translation referred here.
Regarding claim 1, Kazuo teaches a water soluble flux with a solvent. The flux may contain thixotropic property-imparting agent [0048]. Examples of the thixotropic agent include methyl cellulose, ethyl cellulose, and hydroxyethyl cellulose [0049].  The content of the thixotropic agent is preferably 0.1 to 30 parts by mass, more preferably 0.1 to 20 parts by mass with respect to 100 parts by mass of the polymer (A) [0051].  Since polymer (A) is 0-60% in the flux [0031], the cellulose content is 0-180000 wt ppm in the flux, as calculated by the examiner, overlaps the claimed 50 wt ppm or more and 3000 wt ppm or less.
Kazuo does not teach these cellulose materials are in nanofiber form.  However, Kazuo’s cellulose materials are for the same function as thixotropic agent as in the current invention. Isogai teaches a cellulose nanofiber dispersion.  Isogai teaches that cellulose nanofibers have high level of thixotropy when in the form of a dispersion [0113]. Isogai and Kazuo are in the same field of endeavor because both are concerned with thixotropic property of cellulose.   Therefore, it would be obvious to modify Kazuo with Isogai by making the cellulose materials in nanofiber form for the purpose of high level of thixotropy.
Isogai also teaches that the cellulose nanofiber has a width of 3-10 nm and a length of 500 nm or more, meeting the claimed having a width and a length that is greater than the width.
Alternatively, Endo teaches using cellulose and chemically modified cellulose nanofibers used in solder resist composition, for the purpose to provide a good covering property which can suppress cracks at the time of solder heat resistance while having a good insulating property [page 1].  Therefore, it would be obvious to modify Kazuo with Endo by using cellulose and modified cellulose nanofibers for the purpose of the above benefits.
	
Kazuo teaches kneading the flux with a mixer [0074].  One of ordinary skill would expect that by mixing, the nanofibers are dispersed in the solvent.
Kazuo teaches the thixotropic agent include methyl cellulose, ethyl cellulose, and hydroxyethyl cellulose [0049], falling within the claimed ranges of celluloses.

Regarding claim 2, Kazuo teaches the content of the thixotropic agent is preferably 0.1 to 30 parts by mass, more preferably 0.1 to 20 parts by mass with respect to 100 parts by mass of the polymer (A) [0051].  Since polymer (A) is 0-60% in the flux [0031], the cellulose content is 0-180000 wt ppm in the flux, as calculated by the examiner, overlaps the claimed 100 wt ppm or more and 500 wt ppm or less.

Regarding claim 3, 5, and 11, Kazuo teaches the thixotropic agent include methyl cellulose, ethyl cellulose, and hydroxyethyl cellulose [0049], falling within the claimed ranges of polysaccharides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANGTIAN XU/Examiner, Art Unit 1762                
                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762